Citation Nr: 0022858	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder on a secondary basis.

2.  Entitlement to service connection for a right ankle 
disorder on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1979.
This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

This case was previously before the Board in August 1999 and 
March and June 2000.  At those times, the case was remanded 
to the RO to ensure full compliance with due process 
requirements.  The Board in August 1999 determined that the 
veteran had not filed a substantive appeal regarding the 
issues of entitlement to service connection for a left knee 
disorder and a right ankle disorder on a secondary basis and 
that an October 1996 cover letter accompanying the pertinent 
supplemental statement of the case may have caused the 
veteran some confusion with regard to perfecting his appeal.  
The RO was requested to inform the veteran of the criteria 
necessary to perfect his appeal regarding these issues.  
Pursuant to the Remands, the RO has been unable to locate the 
veteran's current address.  In a July 31, 2000 informal 
hearing presentation the veteran's representative informed 
the VA of the veteran's current address.  The representative 
requested that the case again be Remanded in order comply 
with the prior Remand.  

In this regard, the Board reminds the veteran that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of the veteran to keep the VA informed of his 
current address.  However, in view of the efforts of the 
representative in locating the current address, the Board 
concurs with the representative's request.  Stegall v. West, 
11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should notify the veteran at 
his current address of record (See Board 
of Veterans' Appeals Informal Hearing 
Presentation dated July 31, 2000 ) that 
he has an opportunity to perfect his 
appeal.  He should be informed of the 
requirements necessary to perfect the 
appeal and he should be given an 
appropriate opportunity to respond.

2.  Thereafter, the RO should review the 
veteran's claim, to include adjudicating 
this issue of timeliness if appropriate.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




